Citation Nr: 1813250	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  06-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to September 12, 2011, for a cervical spine disability, with a temporary total rating assigned from July 9, 2003 through October 31, 2003.

2.  Entitlement to a rating in excess of 30 percent on and after September 12, 2011, for a cervical spine disability, with a temporary total rating assigned from April 13, 2012 through July 31, 2012.

3.  Entitlement to an initial rating in excess of 10 percent, prior to December 15, 2015, for right upper extremity radiculopathy, with carpal tunnel syndrome.

4.  Entitlement to a rating in excess of 60 percent, on and after December 15, 2015, for right upper extremity radiculopathy.

5.  Entitlement to an initial rating in excess of 20 percent, prior to December 15, 2015, for left upper extremity radiculopathy.

6.  Entitlement to a rating in excess of 70 percent, on and after December 15, 2015, for left upper extremity radiculopathy.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1980 and from July 1984 to September 1988.

These matters come before the Board of Veterans Appeals' (Board) on appeal from July 2003 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was before the Board in August 2011, October 2012, and September 2017.  The October 2012 remand requested additional development, after which the Agency of Original Jurisdiction (AOJ) issued a February 2016 supplemental statement of the case and remitted the appeal to the Board for further appellate review.  The September 2017 remand was limited to requesting that the Veteran be provided with a requested Board hearing.  Specifically, in March 2011, the Veteran testified at hearing before a Veterans Law Judge who is no longer available and, thus, was given the opportunity to testify at another hearing.  In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.

This appeal is remanded to the AOJ.  VA will notify the Veteran if any action is required.


REMAND

Pursuant to the October 2012 remand, the Veteran was provided a VA examination in December 2015, to evaluate the severity of her service-connected cervical spine disability.  When asked to identify additional factors contributing to the Veteran's disability, the examiner indicated that the Veteran experienced "[l]ess movement than normal due to ankylosis, adhesions, etc."  Conversely, when asked if the Veteran's disability was manifested by ankylosis, the examiner determined that it did not.  The Board is unable to reconcile these findings and, thus, a remand is required in order to obtain a supplemental opinion.

With respect to TDIU, the December 2015 VA examiner opined that the Veteran's cervical spine disability prevents her from securing or following a substantially gainful occupation.  The examiner did not, however, provide a timeframe as to the onset of the Veteran's unemployability.  The Board finds that a remand is warranted in order to obtain a retrospective opinion.

The Veteran underwent VA examinations in May 2003, September 2011, and December 2015, wherein the Veteran reported experiencing neurological symptoms in her bilateral upper extremities.  A question remains whether these symptoms have been etiologically associated with the Veteran's service-connected cervical spine disability throughout the pendency of this appeal and, if so, whether separate ratings are warranted.  

At present, the initial rating assigned to the Veteran's left upper extremity is effective November 30, 2006.  However, as of September 23, 2002, VA amended the applicable regulations to permit separate ratings for neurological and orthopedic manifestations of a spinal disability.  Moreover, the regulations require only that there be present a compensable neurological abnormality, not a "confirmed diagnosis," to warrant a separate rating.

With respect to her right upper extremity, service connection was initially granted for carpal tunnel syndrome, which is now an aspect of the rating assigned to her right upper extremity radiculopathy.  It is unclear from the record whether the 10 percent ratings assigned prior to December 15, 2015, considered neurological symptoms beyond those associated with carpal tunnel syndrome.  

As such, the Board finds that a remand is warranted in order to obtain a retrospective opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain a supplemental opinion from the December 2015 VA examiner or, if unavailable, an appropriate substitute.  The Veteran's electronic claims file must be made available to and contemporaneously reviewed by the VA examiner.  If, and only if, after review of the electronic claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  The examiner is asked to address the following:

(a) Is the Veteran's cervical spine disability manifested by ankylosis?  Is fusion of cervical vertebrae functionally the same as ankylosis and, if so, would the Veteran's fused vertebrae be favorable or unfavorable "ankylosis"?

(b) When did the Veteran's cervical spine disability first manifest neurological abnormalities (as opposed to "confirmed diagnoses") in her right and left upper extremities?

(c) Comment on when the Veteran's service-connected disabilities first prevent her from securing or following a substantially gainful occupation?

In rendering these opinions, the examiner is asked to specifically consider and discuss the May 2003 and September 2011 VA examinations, as well as the when the Veteran began receiving disability benefits from the Social Security Administration.

A complete rationale must be provided for any rendered opinion.

2.  Once the above actions have been completed, the AOJ must re-adjudicate the claims on appeal, to include whether separate ratings for any associated neurological abnormality is warranted on and after September 23, 2002.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



